      Case: 1:18-cv-00985-DCN Doc #: 19 Filed: 05/03/19 1 of 3. PageID #: 192



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


JILL M. BECKMAN,                                :
                                                :
               Plaintiff,                       :
                                                :      Case No. 1:18-cv-00985-DCN
       v.                                       :
                                                       Judge Donald C. Nugent
                                                :
GUARDANT HEALTH, INC.,                          :
                                                :
               Defendant.
                                                :
                                                :

                 DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

       Defendant Guardant Health, Inc. (“Guardant”), by and through counsel and pursuant to

Rule 56 of the Federal Rules of Civil Procedure, respectfully moves this Honorable Court for an

Order granting summary judgment on Plaintiff’s claims raised in her First Amended Complaint.

Defendant requests that its Motion be granted because there is no genuine issue as to any

material fact and because it is entitled to judgment as a matter of law.

       In support of its Motion, Defendant relies upon the attached memorandum of law, which

is incorporated herein by reference, as well as the transcripts, declarations, and exhibits attached

thereto.
Case: 1:18-cv-00985-DCN Doc #: 19 Filed: 05/03/19 2 of 3. PageID #: 193



                                    Respectfully submitted,



                                    /s/ Amy Ryder Wentz
                                    Amy Ryder Wentz (0081517)
                                    Shannon M. Byrne (0088182)
                                    LITTLER MENDELSON, P.C.
                                    1100 Superior Avenue, 20th Floor
                                    Cleveland, OH 44114
                                    Telephone: 216.696.7600
                                    Facsimile: 216.696.2038
                                    awentz@littler.com
                                    sbyrne@littler.com

                                    Attorneys for Defendant
                                    GUARDANT HEALTH, INC.
      Case: 1:18-cv-00985-DCN Doc #: 19 Filed: 05/03/19 3 of 3. PageID #: 194



                                   CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2019, a copy of the foregoing Defendant’s Motion for

Summary Judgment and Memorandum in Support was filed electronically. Notice of this filing

will be sent to all parties by operation of the Court’s electronic filing system. Parties may access

this filing through the Court’s system.




                                              /s/ Amy Ryder Wentz
                                              Amy Ryder Wentz

                                              One of the Attorneys for Defendant
                                              GUARDANT HEALTH, INC.
FIRMWIDE:164225611.1 098177.1001




                                                2
